                                          Case 5:18-cv-07041-LHK Document 22 Filed 03/01/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL AGENCY OF NEWS LLC, et                      Case No. 18-CV-07041-LHK
Northern District of California
 United States District Court




                                         al.,
                                  13                                                         ORDER LIFTING STAY OF CASE
                                                        Plaintiffs,
                                  14
                                                 v.
                                  15
                                         FACEBOOK, INC.,
                                  16
                                                        Defendant.
                                  17

                                  18          On February 5, 2019, Plaintiffs represented to the Court that Plaintiffs needed a special
                                  19   license from the Office of Foreign Assets Control (“OFAC”) in order to represent Plaintiff Federal
                                  20   Agency of News LLC. ECF No. 18 at 2. On February 21, 2019, the Court stayed the case and
                                  21   administratively closed the case file because Plaintiffs had not yet received the special license
                                  22   from OFAC. ECF No. 20. On February 28, 2019, the parties filed a joint status report in which the
                                  23   parties represented that OFAC informed Plaintiffs’ counsel that a special license was not needed.
                                  24   ECF No. 21. In the joint status report, the parties represented that on February 21, 2019, Plaintiffs
                                  25   counsel sent email correspondence to the Court informing the Court that the special license was
                                  26   not needed. Id. However, the Court’s February 6, 2019 and February 21, 2019 orders, ECF Nos.
                                  27   19 and 20, ordered Plaintiffs to file notice of OFAC’s decision regarding the special license within
                                  28                                                     1
                                       Case No. 18-CV-07041-LHK
                                       ORDER LIFTING STAY OF CASE
                                          Case 5:18-cv-07041-LHK Document 22 Filed 03/01/19 Page 2 of 2




                                   1   48 hours of receipt of the decision. Plaintiffs’ email is insufficient. In future, when the Court

                                   2   orders the parties to file a document, the parties must do so on ECF.

                                   3          Therefore, the Court lifts the stay of the case. The Clerk shall reopen the file.

                                   4          Moreover, Defendant shall have 45 days from March 1, 2019 to respond to the complaint.

                                   5   In addition, the Court extends Plaintiffs’ time to respond to Defendant’s motion to dismiss to 30

                                   6   days, and Defendant’s time to file a reply in support of its motion to dismiss to 14 days.

                                   7          The initial case management conference is scheduled for September 4, 2019, at 2:00 p.m.

                                   8   IT IS SO ORDERED.

                                   9

                                  10   Dated: March 1, 2019

                                  11                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                      2
                                       Case No. 18-CV-07041-LHK
                                       ORDER LIFTING STAY OF CASE
